                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      SA:19-CR-00106(1)-DAE
                                                §
(1) Benjamin Bogard                             §

 ORDER RESETTING MOTION FOR REVOCATION OF RELEASE ORDER

        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for

MOTION FOR REVOCATION OF RELEASE ORDER in Courtroom 5, on the Third Floor

of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San

Antonio, TX on Thursday, March 07, 2019 at 09:00 AM. Defense counsel's response to the

pending motion is due to the Court no later than Monday, March 4, 2019 by the close of

business day.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,

if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED.

        DATED: San Antonio, Texas, February 26, 2019.




                                                    ______________________________
                                                    DAVID A. EZRA
                                                    SENIOR U.S. DISTRICT JUDGE
